        Case 4:21-cv-00518-KGB Document 7 Filed 07/14/21 Page 1 of 4



Donald E. Godwin (pro hac vice pending)
Texas State Bar No. 08056500
GODWIN BOWMAN, P.C.
1201 Elm Street, Suite 1700
                                                                           FILED
                                                                        U.S. DISTRICT COURTNSAS
                                                                    EASTERN DISTRICT ARKA
Dallas, Texas 75270-2041
Ph: 214.939.4412                                                           JUL 14 2021
Fax: 214.527.3112
DGodwin@GodwinBowman.com                                            TAMMY H. DOWNS, CLERK
                                                                  By:       ~CLERK
Attorney for Defendants


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS


FEDERAL TRADE COMMISSION, and                   CASE NO.: 4:21-CV-00518-KGB

STATE OF ARKANSAS, ex rel.
LESLIE RUTLEDGE,
ATTORNEY GENERAL

                     Plaintiffs,               DEFENDANTS' MOTION TO EXTEND
                                               THE   TIME  TO   ANSWER   OR
vs.                                            OTHERWISE     RESPOND     TO
                                               COMPLAINT
BINT OPERATIONS LLC, a limited liabili
company,

LASHONDA MOORE, individually and as
officer of BINT OPERATIONS LLC, and            FIRST REQUEST

MARLON DEANDRE MOORE, formerl
known as MARLON DEANDRE MAIDEN,
individually and as an officer of BIN
OPERATIONS LLC


                     Defendants.



       Pursuant to Fed. R. Civ. P. 6(b) and Local Rule 6.2, Defendants LaShonda Moore and

Marlon Moore (together, the "Moores"), and BINT Operations LLC ("BINT" and collectively

with the Moores, "Defendants") hereby move the Court for an Order extending the deadline by


                                                                                  Page 1 of4
            Case 4:21-cv-00518-KGB Document 7 Filed 07/14/21 Page 2 of 4



which they must file their Answer or other responsive pleading to the Plaintiffs' Complaint for

Permanent Injunction, Monetary Relief, and Other Relief (the "Complaint"), including but not

limited to a motion to dismiss or transfer. Specifically, the Moores seek an extension of 21 days,

from July 14, 2021, to August 4, 2021, and BINT seeks an extension of 19 days from July 16,

2021, to August 4, 2021.

       The reasons for this request are set forth as follows:

       1.       The deadline for the Moores to file a responsive pleading to the Complaint is

currently Wednesday, July 14, 2021.

       2.       The deadline for BINT to file a responsive pleading to the Complaint is currently

Friday, July 16, 2021.

       3.       On July 6, 2021, Defendants retained Donald E. Godwin and the law firm of

Godwin Bowman, P.C. ("Defendants' Counsel") to represent them in this matter.

       4.       Out of an abundance of caution, Donald E. Godwin is filing a Motion for Leave to

Appear Pro Hae Vice concurrently with this motion on July 14, 2021.

       5.       Since being retained on July 6, 2021, Defendants' Counsel has worked diligently

to conduct an investigation sufficient to satisfy Fed. R. Civ. P. 11, and to prepare a responsive

pleading to the Complaint, however there is not enough time to complete that investigation and

prepare a responsive pleading before the July 14, 2021, and July 16, 2021, deadlines.

       6.       Shortly after being retained, on or about July 8, 2021, Defendants' Counsel

attempted to contact Shannon Halijan, Assistant Attorney General for the State of Arkansas, and

Reid Tepfer, counsel for the Federal Trade Commission, seeking an extension of time to respond

to the Complaint given the lawsuit's complexities and Defendants' Counsel's recent engagement

by Defendants. Neither Shannon Halijan nor Reid Tepfer answered or returned this phone call.




                                                                                        Page 2 of4
         Case 4:21-cv-00518-KGB Document 7 Filed 07/14/21 Page 3 of 4



On July 12, 2021, Defendants' Counsel followed up with Shannon Halijan and in this

conversation, she advised that she would need to confer with Reid Tepfer related to any concerns

for extensions. Since July 12, 2021, Defendants' Counsel has not heard from either Shannon

Halijan nor Reid Tepfer regarding this motion. Thus, at the time of filing this motion, Plaintiffs'

counsel has not indicated if they will agree to a request for an extension to respond to the

Complaint.

       7.      This ts Defendants' first request for an extension of time to respond to the

Complaint.

       8.      Defendants are unaware of any prejudice that would anse from this brief

extension.

       9.      This extension is not sought for delay, but for the purpose of allowing Defendants

sufficient time to adequately address and brief the issues in this case.

        10.    By the filing of this Motion, Defendants' Counsel and Defendants do not intend to

waive any defenses or objections to the jurisdiction or venue of this Court.

       WHEREFORE, based on the foregoing, the Defendants respectfully request that the

Court extend both of the deadlines by which Defendants must file an Answer or other responsive

pleading from July 14, 2021, and July 16, 2021, to August 4, 2021.




                                                                                         Page 3 of4
         Case 4:21-cv-00518-KGB Document 7 Filed 07/14/21 Page 4 of 4



                                             Respectfully submitted,

                                             GODWIN       I BOWMAN       PC




                                             Donald E. Godwin (pro hac vice pending)
                                             Texas State Bar No. 08056500
                                             DGodwin@GodwinBowman.com
                                             Stefanie M. McGregor
                                             Texas State Bar No. 24037019
                                             SMcGregor@GodwinBowman.com
                                             Kristin M. Burns
                                             Texas State Bar No. 24102934
                                             KBurns@GodwinBowman.com

                                             1201 Elm Street, Suite 1700
                                             Dallas, Texas 75270-2041
                                             Ph:     214.939.4412
                                             Fax: 214.527.3112

                                             ATTORNEYS FOR DEFENDANTS

                                   CERTIFICATE OF SERVICE

        I hereby certify that on or about the 14th day of July, 2021, a true and correct copy of the
above and foregoing pleading was filed in person with the Clerk of the Court for the U.S. District
Court, Eastern District of Arkansas, and that I have served the documents on all counsel of
record in a manner authorized by the Federal Rules of Civil Procedure.




                                             Donald E. Godwin.




                                                                                         Page4 of4
 3352248 v2-26929/0003 PLEADINGS
